PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NO, Su Hyuck
Application No. 16/244,001
Filed: 9 Jan 2019
For: SEMICONDUCTOR DEVICE

:
:
:	ON PETITION UNDER
:                 37 CFR 1.313(c)
:
:


This is a decision on the epetition under 37 CFR 1.313(c), filed November 29, 2021, to withdraw the above-identified application from issue after payment of the issue fee. The petition was autogranted on November 29, 2021. However, an autogrant letter was not generated in the file record.

The epetition to withdraw from issue filed November 29, 2021 is DISMISSED.

An ePetition to withdraw from issue was filed and autogranted on November 15, 2021.  A second  ePetition to withdraw the application from issue was filed and autogranted on November 29, 2021, although an autogrant letter was not generated in the file record.  This filing of a second epetition is improper since the QPIDS request associated with previous filing had not yest been considered by the examiner and the application had already been withdrawn from issue in view of the autogranted epetition of November 15, 2021.  As such, the autogrant of the e petition filed on November 29, 2021 is hereby vacated. 

Telephone inquiries should be directed to Kimberly Inabinet at (571) 272-4618.


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions